PER CURIAM.
We discover no error in this record that will justify a reversal. In respect to costs, however, we think there should be a. modification.
The action is brought by two infant plaintiffs, whose rights and interests are identical with those of their brother and a half-sister, the *406two infant defendants. If all had been plaintiffs, as well they might have been, there would have been no need of their appearing by separate attorneys, and no ground for an application for an allowance of costs to two sets of parties whose interests were alike, and could as well have been protected by a single attorney. The court has made a full allowance of costs to the infant plaintiffs, and also to the infant defendants. These aggregate $1,500, or 10 per cent, of the amount involved. We think, under the circumstances of this case, that an allowance of 5 per cent, on the amount involved, to be equally divided between the infant plaintiffs and the infant defendants, is adequate, and also that all costs should be paid out of the fund. The judgment should be modified accordingly.
Judgment modified by reducing the extra 'allowance of costs to the plaintiffs to $375, and to the infant defendants to $375, and by making all costs, as modified, payable out of the fund. The judgment as so modified affirmed, with costs of appeal to the appellant, payable out of the fund.